AO 245B (Rev_ 0511512018) Judgment in a Criminal Petty Case (Modified)                                                               Page I ofl



                                    UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                             (For Offenses Committed On or After November 1, 1987)
                                v.

                  Jose Manuel Alvarez-Alvarez                                Case Number: 3: l 8-mj-23336-KSC

                                                                             Leila W Morgan
                                                                             Defendant's Attorney


REGISTRATION NO. 73385298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                           Count Number{s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 IZl   Assessment: $ l 0 WAIVED
IZl    Fine: WAIVED
IZl    Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
the    defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Friday, December 28, 2018

                                    FILED
                                    Dec 28 2018
                               CLERK, U.S. DISTRICT COURT
                                                                          HOORABLEKAREN s. CRAWFORD
                          SOUTHERN DISTRICT OF CALIFORNIA                 UNITED STATES MAGISTRATE WOGE
                          BY            si ericas        DEPUTY




                                                                                                                  3: 18-mj-23336-KSC
